Citation Nr: 0533462	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  05-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
with gastrectomy under the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2005, the Board granted 
the veteran's motion to advance his appeal on the docket.

During his May 2005 hearing before a hearing officer at the 
RO as well as in multiple written communications, the veteran 
has raised the issue of entitlement to service connection for 
stomach or ulcer problems as a result of his period of 
military service.  Review of the claims file reflects that 
this claim has been previously denied by the RO and the 
veteran has not submitted a substantive appeal.  The recent 
rating action did not address this issue. 

In this regard, it is noted that, a final rating decision or 
Board decision may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Inasmuch as the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required. 




REMAND

The veteran claims that benefits pursuant to 38 U.S.C.A. 
§ 1151 are warranted.  Specifically, he claims that he 
currently experiences gastrointestinal impairment as a result 
of VA surgery performed in 1964.  VA medical records reflect 
that the veteran underwent a sigmoidoscopy, hemigastrectomy, 
and vagotomy in January 1964.  In addition, an April 1999 
private surgical report notes that the veteran had 
"anatomical abnormalities since his gastrectomy."  

The question of whether the veteran's current 
gastrointestinal impairment is related to the January 1964 
surgery performed by VA is a medical determination which must 
be made from the record, without resort to independent 
medical judgment by the VA.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the VCAA, the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board finds that a medical opinion is 
required for an adequate determination of the issue of 
entitlement to service connection for peptic ulcer disease 
with gastrectomy under the provisions of 38 U.S.C.A. § 1151.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development: 

1.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the nature and etiology of 
his gastrointestinal impairment.  An 
opinion should be provided as to the 
following, after a review of the surgical 
report and the other medical records 
contained in the claims file:  (1) Was a 
gastrointestinal disorder caused or 
aggravated by VA  medical or surgical 
treatment or the veteran's service from 
January 1943 to November 1945?; (2) Was 
the proximate cause of gastrointestinal 
disorder carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; (3) Did VA fail to exercise 
the degree of care that would be expected 
of a reasonable health care provider; and 
(4) Was the proximate cause of the 
veteran's present gastrointestinal 
impairment an event not reasonably 
foreseeable?  A rationale for any opinion 
expressed should be provided. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issue on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

